J-S73026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    SCOTT ALLEN WHITE,

                             Appellant               No. 685 WDA 2018


       Appeal from the Judgment of Sentence Entered November 30, 2017
                In the Court of Common Pleas of Crawford County
              Criminal Division at No(s): CP-20-CR-0000647-2016

BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED JANUARY 30, 2019

        Appellant, Scott Allen White, appeals from the judgment of sentence of

an aggregate term of 262-596 months’ imprisonment, imposed after a jury

convicted him of six counts of involuntary deviate sexual intercourse (IDSI),

18 Pa.C.S. § 3123(a)(7); five counts of unlawful contact with a minor, 18

Pa.C.S. § 6318(a)(1); five counts of statutory sexual assault, 18 Pa.C.S. §

3122.1(b); five counts of aggravated indecent assault (AIA), 18 Pa.C.S. §

3125(a)(8); one count of sexual assault, 18 Pa.C.S. § 3124.1; one count of

corruption of a minor, 18 Pa.C.S. § 6301(a)(1)(i); and fourteen counts of

indecent assault, 18 Pa.C.S. § 3126(a)(8).1 We affirm.

____________________________________________


1In Appellant’s notice of appeal, he purported to appeal from the trial court’s
April 10, 2018 order denying his post-sentence motion. However, this Court
has determined that “the order denying post-sentence motions acts to finalize
J-S73026-18



       The jury found Appellant committed the above-stated offenses against

his then-girlfriend’s fourteen-year-old sister (referred to herein as “the

victim”) over a period of time spanning from approximately April 2008 through

February 2009. During that period, the victim had been living with her sister

and Appellant, who was about thirty-five years old at the time.2

       After the trial court sentenced Appellant, he filed a timely post-sentence

motion, which the trial court denied on April 10, 2018.           Subsequently,

Appellant filed a timely notice of appeal, and timely complied with the trial

court’s instruction to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).

       Appellant presently raises the following issues for our review:
       1[.] Was Appellant deprived of his constitutional right to counsel
       when the trial court failed to appoint alternate counsel?

       2[.] Was [A]ppellant deprived of his constitutional right to a fair
       trial due to ineffectiveness of counsel?

       3[.] Was [A]ppellant deprived of his constitutional right to a fair
       trial due to composition and prejudice of the jury?

       4[.] Was it an abuse of discretion by the trial court in sentencing
       Appellant to a prison term of 262 to 596 months?

____________________________________________


the judgment of sentence for purposes of appeal. Thus, the appeal is taken
from the judgment of sentence, not the order denying post-sentence
motions.” Commonwealth v. Chamberlain, 658 A.2d 395, 397 (Pa. Super.
1995) (footnote omitted). We therefore amend the caption to reflect that the
appeal is from the November 30, 2017 judgment of sentence.

2 We observe that Appellant’s statement of the case fails to meet the
requirements of Pa.R.A.P. 2117, as he merely lists, without any elaboration,
seven procedural events. We admonish him for his noncompliance with our
rules.

                                           -2-
J-S73026-18


      5[.] Did the trial court err by failing to find for a judgment of
      acquittal on various counts?

Appellant’s Brief at 8.

      In Appellant’s first issue, he claims that “he was deprived of his right to

counsel when the court failed to appoint alternate counsel.” Id. at 13. We

observe that,
      “the right to appointed counsel does not include the right to
      counsel of the defendant’s choice.”       Commonwealth v.
      Albrecht, 554 Pa. 31, 720 A.2d 693, 709 (1998). Moreover,
         [w]hether to grant a defendant’s petition to replace court
         appointed counsel is a decision which is left to the sound
         discretion of the trial court. As a general rule, however, a
         defendant must show irreconcilable differences between
         himself and his court appointed counsel before a trial court
         will be reversed for abuse of discretion in refusing to appoint
         new counsel.
      Commonwealth v. Grazier, 391 Pa.Super. 202, 570 A.2d 1054,
      1055 (1990) (citations omitted). See also Pa.R.Crim.P. [] 122(C)
      (“A motion for change of counsel by a defendant for whom counsel
      has been appointed shall not be granted except for substantial
      reasons.”). In some cases, we have concluded that “substantial
      reasons” or “irreconcilable differences” warranting appointment of
      new counsel are not established where the defendant merely
      alleges a strained relationship with counsel, where there is a
      difference of opinion in trial strategy, where the defendant lacks
      confidence in counsel’s ability, or where there is brevity of pretrial
      communications.     Grazier, 570 A.2d at 1055-56 (collecting
      cases).

Commonwealth v. Floyd, 937 A.2d 494, 497 (Pa. Super. 2007).

      To support his argument that the trial court abused its discretion in

refusing to appoint alternate counsel, Appellant states:
      On June 12, 2017, the first day scheduled for trial and just before
      jury selection, [Appellant] informed counsel that he wanted a new
      attorney. His reasons were that counsel had not adequately
      prepared for trial, had not sufficiently prepared [Appellant] to go


                                      -3-
J-S73026-18


      to trial, and had not subpoenaed all witnesses as requested by
      [Appellant].

      Counsel then made an oral motion seeking to withdraw as counsel
      and to continue trial until the September term of court. A hearing
      was held just prior to jury selection[] to review [Appellant’s]
      motion.

      [Pennsylvania Rule of Criminal Procedure] 122(c) states that
      change of appointed counsel shall not be granted except for
      substantial reasons. [Appellant] explained to the court that
      counsel had not subpoenaed the witnesses he considered
      necessary for his case. Counsel told the court that he had
      endeavored to contact all witnesses, by phone or mail, and that
      [four] people had gotten back to him and only [two] witnesses
      were willing to testify and had relevant testimony. These two
      witnesses appeared and were subsequently called at trial.

      [Appellant] further argues that he did not have sufficient time to
      meet with counsel prior to trial and that he was not aware that
      trial was to start June 12. [Appellant] himself did not raise these
      matters [at] the hearing, however[,] [c]ounsel addressed the
      matters with the court to present [Appellant’s] request for counsel
      to withdraw. The court determined that no substantial reasons
      were presented, and further determined that the jury would be
      picked … that afternoon with trial to commence shortly thereafter.
      Appellant … believes that the trial court abused its discretion when
      it failed to appoint alternate counsel, and thus deprived
      [Appellant] of his constitutional right to counsel.

Appellant’s Brief at 13-15 (internal citations omitted).

      Based on Appellant’s argument and our review of the hearing transcript,

we discern no abuse of discretion by the trial court in denying Appellant’s

request.   At the hearing, Appellant acknowledged that he “met with [his]

attorney a couple different times[,]” and the trial court observed that “we

were in court at least … twice last week.” N.T. Hearing, 6/12/2017, at 4, 7.

The trial court also explained to Appellant that “[t]he affidavit of probable

cause is from April of 2016. You certainly were served with the complaint and


                                     -4-
J-S73026-18



certainly have been aware of the Commonwealth’s case against you for well

over a year.” Id. at 5-6. The Commonwealth added that the parties were in

court the previous week and Appellant was “told that we’re going to try this

case this week, meaning this week, on Friday.” Id. at 4. With respect to

witnesses, Appellant’s counsel explained that he endeavored to make contact

with the roughly dozen witnesses Appellant told him about, but “was only able

to make contact with four of them.” Id. at 14. Of those four, Appellant’s

counsel indicated that only two witnesses had relevant testimony and were

willing to participate. See id. at 13-14, 18-19. Further, Appellant’s counsel

explained that he did not subpoena any of the other witnesses because “of the

number of them and [he] wasn’t certain … what they’d be able to provide.”

Id. at 13.   The trial court conducted a lengthy in camera discussion with

Appellant and his counsel about who these witnesses were and what they

would testify to at trial. Id. at 10-19. The trial court found that Appellant

wanted to call these witnesses to testify about “incidental things[,]” such as

Appellant’s work schedule. Id. at 16-17. The trial court also observed that,

months prior, Appellant had been dissatisfied with his previous lawyer and the

trial court ultimately appointed present counsel to represent him. See id. at

5. The trial court determined that Appellant’s “complaints made at the start

of trial were not so meritorious to warrant a second substitution and

continuance.” Trial Court Opinion (TCO), 6/8/2018, at 4 (citations omitted).

      Based on the foregoing, Appellant has not convinced us that the trial

court abused its discretion, as Appellant does not establish irreconcilable

                                    -5-
J-S73026-18



differences that warranted the appointment of new counsel. Thus, no relief is

due on this basis.

      Second, Appellant states that he was deprived of his right to a fair trial

due to counsel’s ineffectiveness.     Appellant’s Brief at 15.     Specifically,

Appellant complains that counsel failed to object to the Commonwealth’s

opening statement, failed to object to leading questions the Commonwealth

asked, and failed to adequately cross-examine the victim. Id. at 15-16.

      Our Supreme Court has stated that, generally, claims of ineffective

assistance of counsel should be deferred until collateral review under the Post

Conviction   Relief   Act   (PCRA),   42    Pa.C.S.   §§   9541-9546.        See

Commonwealth v. Holmes, 79 A.3d 562, 563 (Pa. 2013). However, the

Court recognizes two exceptions to this general rule:
      First, we appreciate that there may be extraordinary
      circumstances where a discrete claim (or claims) of trial counsel
      ineffectiveness is apparent from the record and meritorious to the
      extent that immediate consideration best serves the interests of
      justice; and we hold that trial courts retain their discretion to
      entertain such claims.

      Second, with respect to other cases and claims, … where the
      defendant seeks to litigate multiple or prolix claims of counsel
      ineffectiveness, including non-record-based claims, on post-
      verdict motions and direct appeal, we repose discretion in the trial
      courts to entertain such claims, but only if (1) there is good cause
      shown, and (2) the unitary review so indulged is preceded by the
      defendant’s knowing and express waiver of his entitlement to seek
      PCRA review from his conviction and sentence, including an
      express recognition that the waiver subjects further collateral
      review to the time and serial petition restrictions of the PCRA.

Id. at 563-64 (footnotes and internal citation omitted).




                                      -6-
J-S73026-18



      Here, the trial court ascertained that neither exception applied.         See

TCO at 6-10. Appellant does not challenge that determination in his brief;

instead,   he   simply   sets   forth   instances   of   his   counsel’s   purported

ineffectiveness without any supporting authority and little, if any, analysis.

Because Appellant advances no reasons for why he satisfied either of the

above-stated exceptions, we will not review his ineffective assistance of

counsel claims on direct appeal.          Accordingly, we dismiss Appellant’s

ineffectiveness claims without prejudice, in case he decides to pursue these

claims in a timely-filed PCRA petition.

      Third, Appellant says “he was deprived of his right to a fair trial due to

the composition and prejudice of the jury.” Appellant’s Brief at 16. First, he

argues that “[t]he jury was composed primarily of women, nine of twelve, and

[Appellant] states this jury was unable to fairly and impartially hear a sexual

abuse case.” Id. He insists that his “counsel was at least partly responsible

for this jury selection, and that this is further proof of ineffectiveness of

counsel depriving him of his right to a fair trial.” Id. at 16-17. Second, he

states that “the jury was prejudiced in that one juror knew him and did not

reveal this at the time of jury selection.      [Appellant] thought the woman

looked familiar but could not place her, and it was only after trial had ended

that he recollected that he knew her from a neighborhood store….” Id. at 17.

Appellant maintains that “this juror was unable to fairly hear the case, as

[Appellant] believes the juror was acquainted with his family and he also

believes she was privy to another case in Mercer County that involved

                                        -7-
J-S73026-18



[Appellant, which] was subject to a motion in limine in the present case that

prevented the jury from hearing any details about it.” Id. at 17-18. Finally,

Appellant argues that “the jury pool was prejudiced against him as a result of

media coverage.       [E]ven on the eve of trial[,] there was newspaper and

television coverage, and … it was impossible for him to get a fair and impartial

jury in Crawford County that did not already have knowledge of the case from

the media.” Id. at 18.

      At the outset, we observe that Appellant has waived these arguments.

He cites no authority to support them. See Karn v. Quick & Reilly Inc., 912

A.2d 329, 336 (Pa. Super. 2006) (“[A]rguments which are not appropriately

developed are waived. Arguments not appropriately developed include those

where the party has failed to cite any authority in support of a contention.”)

(citation omitted).

      Nevertheless, even if not waived, we would conclude that no relief is

due. As the trial court aptly explained:
      [Appellant] contends that the jury was not fair and impartial
      because (a) almost all jurors in this sexual abuse case were
      female, (b) one of the jurors did not reveal during voir dire that
      he or she knew him, and (c) the jury was tainted by news
      coverage. [Appellant] did not preserve at trial his objection to the
      jury’s composition; moreover he has no constitutional right to a
      jury composed of any particular percentage of men. Cf. J.E.B. v.
      Alabama ex rel. T.B., 511 U.S. 127 … (1994) (peremptory
      challenges based on sex violate the equal protection rights of
      prospective jurors). The jury pool was not asked whether anyone
      knew [Appellant] (although defense counsel could have done so),
      but were questioned as follows: “do any of you know of any reason
      why if you were selected as a trial juror in this case, you could not
      be fair, you could not give [Appellant] and the Commonwealth a
      fair and impartial trial?” [N.T. Trial, 6/12/2017, at 29-30.] The

                                      -8-
J-S73026-18


      lack of response to this question indicates that a juror’s ability to
      be fair and impartial would not be affected by merely knowing
      [Appellant], and thus there was no need to reveal this alleged
      acquaintance with him during voir dire.          The [c]ourt also
      questioned potential jurors about the taint of news coverage, as
      follows:
         One of my responsibilities in endeavoring to obtain [a] fair
         and impartial jury is to make sure that none of you have
         read or heard anything about this case that would impact
         upon your ability to serve as a fair and impartial juror. So
         please keep that in mind as I summarize the counts against
         [Appellant]…. Now, have you, anyone, read or heard
         anything at all about these various allegations. If so, please
         raise your hands.

      Id. at [10, 12]. No hands were raised. [Appellant], therefore,
      was not unlawfully prejudiced by drawing a mostly female jury,
      by a juror possibly knowing him,12 or by ay news coverage of his
      case.
         12 Whether the unidentified juror knew [Appellant] (who
         recognized him or her) is unknown.

TCO at 4-6 (footnote omitted). We would agree with the trial court that these

arguments lack merit. Further, to the extent Appellant claims his counsel was

ineffective in light of the jury’s composition, we decline to address this issue

on direct appeal, for the reasons already discussed supra.

      In Appellant’s fourth issue, he avers that “the trial court abused its

discretion in sentencing him to a term of 262 to 596 months[’ imprisonment].”

Appellant’s Brief at 18. Appellant argues that he was forty-three years old at

the time of sentencing, and he has “poor health conditions and [a] shortened

life expectancy with diagnoses of diabetes, an amputated arm at age ten, a

recent diagnosis of the staph infection MERSA and recurrent mental health

issues of depression and anxiety.” Id. at 18-19. He claims that his sentence



                                      -9-
J-S73026-18



“amounts to a life without parole sentence, particularly given that convicted

sex offenders are currently not being paroled prior to serving some 85% of

their maximum sentence.” Id. at 19.

       Before reaching the merits of this issue, we must determine if Appellant

has preserved it for our review. This Court has explained:
       A challenge to the discretionary aspects of sentencing does not
       entitle an appellant to review as of right. In order to invoke this
       Court’s jurisdiction to address such a challenge, the appellant
       must satisfy the following four-part test: the appellant must (1)
       file a timely notice of appeal pursuant to Pa.R.A.P. 902, 903; (2)
       preserve the issues at sentencing or in a timely post-sentence
       motion pursuant to Pa.R.Crim.P. 720; (3) ensure that the
       appellant’s brief does not have a fatal defect as set forth in
       Pa.R.A.P. 2119(f); and (4) set forth a substantial question that
       the sentence appealed from is not appropriate under the
       Sentencing Code under 42 Pa.C.S. § 9781(b).

Commonwealth v. Griffin, 149 A.3d 349, 353 (Pa. Super. 2016) (internal

citations and quotation marks omitted).

       While Appellant filed a timely notice of appeal and claimed in a timely

post-sentence motion that the trial court failed to account for his poor health

in fashioning his sentence, the Commonwealth argues that Appellant waived

this claim by “fail[ing] to raise or assert in his brief a Satement [sic] of

Substantial Question that the sentence imposed is not appropriate under the

Sentencing Code.” Commonwealth’s Brief at 8-9.3 It is well-established that,

____________________________________________


3 We note that the Commonwealth does not cite to Pa.R.A.P. 2119(f)
specifically, but instead to Pa.R.A.P. 2116(b), 42 Pa.C.S. § 9781(b), and
Commonwealth v. Coss, 695 A.2d 831, 833 (Pa. Super. 1997) (“Two
requirements must be met before [an] appellant’s challenge to the judgment



                                          - 10 -
J-S73026-18



“[w]hen challenging the discretionary aspects of sentence, ‘an appellant must

include in his or her brief a separate concise statement demonstrating that

there is a substantial question as to the appropriateness of the sentence under

the Sentencing Code.’ If the Commonwealth objects to the appellant’s failure

to comply with Pa.R.A.P. 2119(f), the sentencing claim is waived for purposes

of review.”      Griffin, 149 A.3d at 353-54 (citations omitted).        As the

Commonwealth has objected to Appellant’s failure to include in his brief a

statement demonstrating a substantial question that his sentence is not

appropriate under the Sentencing Code, we deem his claim waived.

       Notwithstanding, even if not waived on this basis, we would conclude

that Appellant has not raised a substantial question for our review, as this

Court has “concluded that an appellant’s argument that the trial court failed

to give adequate consideration to [his] poor health and advanced age in

fashioning his sentence does not raise a substantial question.”             See

Commonwealth v. Radecki, 180 A.3d 441, 469 (Pa. Super. 2018) (internal

quotation marks and citations omitted).4           Thus, we would determine that
____________________________________________


of sentence will be heard on the merits. First appellant must set forth in his
brief a concise statement of reasons relied upon for allowance of appeal with
respect to the discretionary aspects of a sentence. Second, the appellant must
show that there is a substantial question that the sentence imposed is not
appropriate under this chapter.”) (internal citations and quotation marks
omitted).

4To the extent Appellant argues that the trial court did not consider that “the
parole board does not grant parole until most of a maximum sentence is
served in these types of cases[,]” we also would consider this argument



                                          - 11 -
J-S73026-18



Appellant has failed to raise a substantial question based on his arguments

advanced on appeal.

       In Appellant’s final issue, he challenges whether the trial court erred by

failing to find a judgment of acquittal on various counts based on the

sufficiency of the evidence.        See Appellant’s Brief at 8, 20.   We produce

Appellant’s entire sufficiency argument verbatim:
       The trial court dismissed Appellant White’s request for a
       judgement of acquittal based upon sufficiency of the evidence.
       White argues that all charges were not proven beyond a
       reasonable doubt, with testimony that events happened “I believe
       approximately once a week from April 22 to mid-February when it
       ended”, “that’s a little over eight months times four weeks” (Trial
       Transcript (herein TT) June 13, 2018 p. 40 lines 14-20); and
       (question) “More than ten times? (answer) Yes” (TT June 13 p.
       41) not describing specific commission of a crime sufficiently for a
       finding of guilt.      Pennsylvania courts have held that “the
       Commonwealth must be afforded broad latitude when attempting
       to fix the dates of offenses which involve a continuous course of
       criminal conduct… This is especially true when the case involves
       sexual offenses against a child victim” (Commonwealth v.
       Brooks, 7 A.3rd 852 (Pa. Super. 2010). White himself testified
       that no sexual relations had even occurred (Trial Transcript June
       14, 2019 p.65; p. 79).

Appellant’s Brief at 20-21.

       Again, we deem this claim waived for lack of development. See Karn

v. Quick & Reilly Inc., supra. However, even if not waived, we would reject

Appellant’s sufficiency challenge to the extent he contests the number of
____________________________________________


waived. See Appellant’s Brief at 19. Our review of the record does not
indicate that Appellant made this argument below, nor does Appellant point
us to where he did so. See Pa.R.A.P. 302(a) (“Issues not raised in the lower
court are waived and cannot be raised for the first time on appeal.”).
Moreover, Appellant cites no authority in his brief to substantiate this
argument. See Karn v. Quick & Reilly Inc., supra.

                                          - 12 -
J-S73026-18



convictions he received for certain offenses and the Commonwealth’s failure

to fix certain dates to these offenses. We note:
     The standard we apply in reviewing the sufficiency of the evidence
     is whether viewing all the evidence admitted at trial in the light
     most favorable to the verdict winner, there is sufficient evidence
     to enable the fact-finder to find every element of the crime beyond
     a reasonable doubt. In applying the above test, we may not weigh
     the evidence and substitute our judgment for the fact-finder. In
     addition, we note that the facts and circumstances established by
     the Commonwealth need not preclude every possibility of
     innocence. Any doubts regarding a defendant’s guilt may be
     resolved by the fact-finder unless the evidence is so weak and
     inconclusive that as a matter of law no probability of fact may be
     drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the [finder] of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced,
     is free to believe all, part or none of the evidence.

Brooks, 7 A.3d at 856-57 (citation omitted).

     In the case sub judice, the trial court explained:
     The evidence was not sufficient, [Appellant] asserts, to support
     convictions “for most counts of IDSI, [u]nlawful [c]ontact with a
     [m]inor, [s]tatutory [s]exual [a]ssault, [AIA], and Indecent
     Assault.”19 He apparently is contesting the number of convictions
     (five) for each of the following offenses:20 ISDI, in having the
     [v]ictim perform fellatio on him (Counts 1-5);21 [s]tatutory
     [s]exual [a]ssault, in having vaginal sexual intercourse with the
     [v]ictim (Counts 13-17); AIA, in putting his fingers in the
     [v]ictim’s genitals (Counts 18-22); [i]ndecent [a]ssault, in
     touching the [v]ictim’s genitals with his penis (Counts 29-33); and
     in touching the [v]ictim’s mouth with his penis (Counts 39 through
     43); and [u]nlawful [c]ontact with [m]inor, for the purpose of
     engaging in IDSI, [s]tatutory [s]exual [a]ssault, AIA, [s]exual
     [a]ssault, or [i]ndecent [a]ssault (Counts 8-12).
        19[Appellant] does not challenge his solitary sexual assault
        and corruption of minor convictions.

                                    - 13 -
J-S73026-18


          20 [Appellant] presumably is not contesting that the
          Commonwealth failed to establish all of the element[s] of
          each offense.
          21Count 6 for ISDI was the only charge for performing
          cunnilingus on the [v]ictim.

       The [v]ictim testified to multiple occurrences of each of these
       offenses. ISDI and Indecent Assault (oral sex) – twice in the barn,
       at least five times while driving around, and once in the bedroom.
       [N.T. Trial, 6/13/2017, at 42-44]. Statutory [s]exual [a]ssault
       and [i]ndecent [a]ssault (vaginal sex) – approximately thirty-two
       times at home, and once on the trail behind [Appellant’s] place of
       employment. Id. at 40…, 42…, see also id. at 35…, 36…. AIA
       (fingers in genitals) – more than ten times at home. Id. at 40…,
       41…; see also id. at 35…, 38…, 39…, 40…. Unlawful [c]ontact
       with [m]inor – (all of the above). Testimony as to each separate
       incident occurring eight years earlier was not required. See …
       Brooks, 7 A.3d [at] 858 … (affirming multiple convictions where
       the victim testified that the appellant had forced her to commit
       oral sex on him more than ten times, noting that “the
       Commonwealth must be afforded broad latitude when attempting
       to fix the date of offenses which involve a continuous course of
       criminal conduct. … This is especially true when the case involves
       sexual offenses against a child victim.”) (internal citation
       omitted).

TCO at 13-14. We agree with the trial court’s analysis, and would therefore

determine the evidence was sufficient to support Appellant’s convictions. 5

Accordingly, we affirm Appellant’s judgment of sentence.

       Judgment of sentence affirmed.
____________________________________________


5 Insofar as Appellant maintains that no sexual relations had occurred with the
victim, this argument contests the weight of the evidence, not the sufficiency
of it. See Commonwealth v. Gaskins, 692 A.2d 224, 227 (Pa. Super. 1997)
(“[C]redibility determinations are made by the fact finder and … challenges
thereto go to the weight, and not the sufficiency, of the evidence.”). Appellant
has not raised a weight claim in his statement of the questions involved, so
we decline to consider it. See Pa.R.A.P. 2116(a) (“No question will be
considered unless it is stated in the statement of questions involved or is fairly
suggested thereby.”).

                                          - 14 -
J-S73026-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2019




                          - 15 -